             Case:20-01947-jwb          Doc #:487 Filed: 05/19/2021             Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF MICHIGAN

In re:
                                                                  Chapter 11
BARFLY VENTURES, LLC, et al,1                                     Case No. 20-01947-jwb
                                                                  Hon. James W. Boyd
                  Debtors.
______________________________________/                           Joint Administration

                                     CERTIFICATE OF SERVICE

         The undersigned certifies that on May 19, 2021, a copy of the Order Converting the
Debtors' Chapter 11 Cases to Chapter 7, Rejecting Contracts and Granting Related Relief
was served electronically on all parties on the CM/ECF service list and on the following by
first class mail, postage prepaid:

US Trustee                                                Thomas Bruinsma
125 Ottawa Ave NW Ste 200R                                6812 Old 28th Street
Grand Rapids MI 49503                                     Grand Rapids MI 49546



Dated: May 19, 2021                              WARNER NORCROSS + JUDD LLP

                                                 /s/ Elisabeth M. Von Eitzen
                                                 Rozanne M. Giunta (P29969)
                                                 Elisabeth M. Von Eitzen (P70183)
                                                 Stephen B. Grow (P39622)
                                                 150 Ottawa Avenue, NW Ste. 1500
                                                 Grand Rapids, Michigan 49503
                                                 Telephone: (616) 752-2000
21760215                                         Attorneys for Debtors




1
  The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand Rapids
Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC
(5229), HopCat-Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-
GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad
Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and
Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252),
HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-
Royal Oak, LLC (1935), HopCat-St. Louis, LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House,
LLC and McFadden’s Restaurant Saloon)(4255).
